Citation Nr: 1637989	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-24 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada


THE ISSUES

1. Entitlement to an effective date earlier than August 11, 2008, for the award of service connection for a right shoulder rotator cuff tendonitis with anterior shoulder dislocation and bicep tendinitis. 

2. Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 10 percent prior to April 18, 2015.

3. Entitlement to a rating for PTSD in excess of 70 percent from April 18, 2015.

4. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to August 14, 2013. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 1968 to February 1971.  

This appeal to the Board of Veterans' Appeals (Board) arose from rating decision dated August 23, 2010, August 14, 2012, and August 17, 2012.

In the August 23, 2010 rating decision, the RO, inter alia, denied a TDIU.  In November 2010, the Veteran filed a notice of disagreement (NOD) with regard to this denial.  A statement of the case (SOC) was issued in August 2012, and the Veteran filed a substantive appeal via a (VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2012.  In the August 14, 2012, rating decision, the RO, inter alia, granted service connection for a right shoulder disability, effective from August 11, 2008.  In the August 17, 2012 rating decision, the RO, inter alia, granted service connection for PTSD and assigned a 10 percent disability rating from September 2, 2009.  In September 2012, the Veteran filed an NOD with regard to the initial disability rating for PTSD and in November 2012, the Veteran filed an NOD with regard to the effective date for the right shoulder disability.  A statement of the case (SOC) was issued in April 2013 for both claims, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2013.  

In May 2016, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the Las Vegas satellite office of the Reno RO; a transcript of that hearing is of record.  

The Board notes that in the August 2010 rating decision, the RO, inter alia, denied service connection for PTSD and granted service connection for:  cataracts secondary to diabetes mellitus, type II (DM); a scar above the right eye; and mild facet arthropathy, claimed as back condition.  The RO, inter alia, denied increased ratings for:  nephropathy with hypertension; DM; right and left peripheral neuropathy of the lower extremity; and bilateral hearing loss.  Further, the RO, inter alia, denied reopening claims for:  stomachaches; diabetic neuropathy of the upper extremities; sleep apnea; hepatitis C; and tinea pedis.  Finally, the RO, inter alia, proposed to reduce the Veteran's bilateral hearing loss, and deferred service connection for a right shoulder disability.  In September 2010, the Veteran filed an NOD with regard to initial ratings, service connection, and denial to reopen his claims of the above stated claims.  On August 14, 2012, the RO granted service connection for a right shoulder disability, and on August 17, 2012, the RO granted service connection for PTSD and increased rating for nephropathy with hypertension.  An SOC was issued in August 2012, however, the Veteran only filed a substantive appeal for the issues of TDIU in August 2012, for increased rating for PTSD and effective date for a right shoulder disability in May 2013.  As such, all other issues have not been properly appealed and the Board will not discuss them further. 

In addition, the Board notes that in a May 19, 2016 statement, the Veteran requested a rating in excess of 20 percent for his right shoulder disability.  As the RO has not adjudicated this claim, the matter is not properly before the Board; hence, it is referred to the RO for appropriate action.

The appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file. 


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2. In an April 1998 rating decision, the RO denied service connection for a right shoulder disability.  The Veteran did not appeal the decision and new and material evidence was not received within one year of the April 1998 determination.
 
3.  In a December 2001 rating decision, the RO declined to reopen the claim for service connection for a right shoulder disability because no new and material evidence was received.  The Veteran did not appeal the decision and new and material evidence was not received within one year of the December 2001 determination.

4.  On August 11, 2008, the Veteran files a petition to reopen his claim for service connection for a right shoulder disability.

4.  In an August 2012 rating decision, the RO granted service connection for a right shoulder disability, assigning an effective date of August 11, 2008.  

5.  On November 19, 2012, the RO received a statement from the Veteran seeking an effective date earlier than August 11, 2008, for the award of service connection for a right shoulder disability.

6.  From the September 2, 2009 effective date of the award of service connection for PTSD, but prior to April 18, 2015, the Veteran's service-connected PTSD symptoms included difficulty sleeping, nightmares and flashbacks, avoidance of crowds, and anxiety.  Collectively, these symptoms are of the type and extent, frequency and/or severity (as appropriate), to suggest no more than occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during episodes of significant stress, or symptoms controlled by continuous medication. 
 
7.  Since April 18, 2015, the Veteran's service-connected PTSD symptoms have included depressed mood; anxiety; suspiciousness; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; suicidal ideation; and neglect of personal appearance and hygiene.  Collectively, these symptoms are of the type and extent, frequency or severity (as appropriate) that are indicative of no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. 

8.  The Veteran filed a claim for a TDIU on October 14, 2009, which the RO denied in August 2010.  

9.  Service connection has been established for nephropathy with hypertension associated with DM (rated at 20 percent from July 7, 2008; 60 percent from October 31, 2011; and 80 percent from May 22, 2013); PTSD (rated at 10 percent from September 2, 2009 and 70 percent from April 18, 2015); DM with cataracts, retinopathy, and erectile dysfunction (rated at 20 percent from May 8, 2001), right shoulder disability (rated at 20 percent from August 11, 2008); right lower extremity neuropathy, sciatic nerve (rated at 10 percent from July 7, 2008 and 20 percent from August 14, 2013); right upper extremity neuropathy associated with DM (rated at 20 percent from August 14, 2013); left upper extremity neuropathy associated with DM (rated at 20 percent from August 14, 2013); left lower extremity neuropathy (rated at 10 percent from July 7, 2008); right lower extremity neuropathy, femoral nerve, associated with DM (rated at 10 percent from August 14, 2013); left lower extremity neuropathy, femoral nerve, associated with DM (rated at 10 percent from August 14, 2013); hypertension associated with DM (rated as 10 percent from July 7, 2008); bilateral hearing loss (rated as noncompensable from December 9, 1997; and at 10 percent from April 30, 2008; 20 percent from August 20, 2009; and 10 percent from March 1, 2012); right shoulder scar (rated as noncompensable from August 11, 2008); and scar above the right eye (rated as noncompensable from April 13, 2010).  The combined disability ratings are as follows:  noncompensable from December 9, 1997; 30 percent from May 8, 2001; 40 percent from April 30, 2008; 60 percent from July 7, 2008; 80 percent from September 2, 2009; 90 percent from October 31, 2011; 80 percent from March 1, 2012; 90 percent from May 22, 2013; and 100 percent from August 14, 2013.

10.  The weight of the competent, probative evidence indicates that the Veteran's service-connected disabilities have not prevented him from obtaining or retaining substantially gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The claim for an effective date earlier than August 11, 2008, for the award of service connection for a right shoulder disability is without legal merit.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.157, 3.400 (2014).

2.  The criteria for a rating in excess of 10 percent for PTSD, prior to April 18, 2015, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for a rating in excess of 70 percent for PTSD, from April 18, 2015, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130, Diagnostic Code 9411 (2015).

4.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§3.102, 3.340, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removed the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO, to include the AMC)).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In an October 2009 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection and for a TDIU, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

With respect to the Veteran's challenge to the effective date assigned for the award of service connection for a right shoulder disability and the initial disability rating assigned,  for PTSD, in Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service records, VA treatment records, and November 2009, August 2010, August 2011, February 2012, May 2012, and April 2015 VA examination reports.  Also of record and considered in connection with the claim is the transcript of the Veteran's hearing on appeal, along with various written statements from the Veteran, his wife, and his representative, on his behalf.  The Board finds that no further AOJ action on either claim, prior to appellate consideration, is required.

As noted, the Veteran was afforded the opportunity to provide testimony on his claims during a May 2016 Board hearing.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

During the hearing, the issues on appeal were identified, and, pertinent to these matters, testimony was elicited regarding the Veteran's symptoms, treatment, the severity of his PTSD, whether his service-connected disabilities affected his employability, and the effective date for a right shoulder disability.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the submission of any specific, additional evidence was not explicitly suggested, on these facts, such omission was harmless.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Earlier Effective Date

The Veteran seeks an effective date earlier than August 11, 2008, for the award of service connection for a right shoulder disability.  He has asserted that the effective date should be December 9, 1997 or May 8, 2001, the dates he filed his previously denied claims of service connection for a right shoulder disability.  In this regard, the Veteran testified that he appealed the RO's initial denials of his claims, but that the RO deleted his NODs from his claims file.  He also asserted that VA had told him that his service treatment records (STRs) had been lost in the 1973 fire, and that he was granted service connection in August 2011 not because he had submitted new evidence, but because VA had procured his STRs. 

Unless specifically provided otherwise, the effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year of separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2)(i). 

The effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of service connection based on a reopened claim will be the "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(r).

The Court has explained that, in an original claim for service connection, the date entitlement arose is governed by the date the claim is received, not the date of the medical evidence submitted to support a particular claim.  See McGrath v. Gober, 14 Vet. App. 28 (2000).  The Court has also held that, where a prior unappealed decision becomes final and binding on a Veteran, the effective date of a subsequent award of service connection is the date of receipt of a reopened claim, not the date of receipt of the original claim.  Sears v. Principi, 16 Vet. App. 244 (2002); Melton v. West, 13 Vet. App. 442 (2000).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is defined by regulation as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action that demonstrates intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a).  Such an informal claim must identify the benefit sought.  Id.  

The basic facts in this case are not in dispute.  On December 9, 1997, the Veteran filed a formal claim seeking service connection for several disabilities, including a right shoulder disability.  At the time, the RO reviewed the Veteran's STRs and noted that while the medical records did not show treatment for a right shoulder injury, the separation medical examination noted a history of a right shoulder dislocation in 1968.  A 1980 VA examination revealed no fracture or dislocation, and the joint space was preserved.  In January 1998, the RO requested that the Veteran submit evidence that his right shoulder disability was incurred in or aggravated by military service, and evidence of continuity of treatment since discharge.  Notably, however, the Veteran did not respond to the RO's request, and the RO denied the claim for service connection in April 1998.  The Veteran did not appeal the decision.

On May 8, 2001, the Veteran filed a petition to reopen his previously denied claim for service connection for a right shoulder disability.  In a December 2001 rating decision, the RO denied the Veteran's petition because no new and material evidence had been submitted.  The Veteran did not appeal the decision. 

Additionally, no new and material evidence relevant to his right shoulder claims was received within the one-year appeal period following the notice of the April 1998 and December 2001 rating decisions, nor have service records subsequently been received, warranting readjudication of the claim.  See 38 C.F.R. §§ 3.156(b), (c) (2015).

Therefore, the April 1998 and December 2001 rating decisions are final as to the denial of service connection for a right shoulder disability.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

On August 11, 2008, the Veteran filed a petition to reopen the previously denied claim for service connection for a right shoulder disability.  In support thereof, the RO obtain VA treatment records and scheduled the Veteran for a VA examination, which reflected diagnosis of right shoulder rotator cuff tendonitis and a positive nexus opinion between his current disability and his in-service injury.  Thereafter, in an August 2012 rating decision, the RO granted service connection for a right shoulder disability, effective August 11, 2008. 

While the Veteran asserts that an effective date earlier than August 11, 2008, is warranted, considering the record in light of the governing legal authority, the Board finds that no earlier effective date is assignable. 

The Veteran has asserted that service connection for a right shoulder disability should be granted from December 9, 1997 or May 8, 2001, the dates he filed his previously denied claims for service connection.  However, the December 1997 and May 2001 claims were finally resolved by the unappealed April 1998 and December 2001 rating decisions, respectively, in which the RO denied service connection for a right shoulder disability.  The claims file does not document that, following the April 1998 and December 2001 rating decisions, the Veteran perfected an appeal as to those decisions. 

 The Board has considered the Veteran's contentions that he filed NODs for the April 1998 and December 2001 rating decisions but that the RO deleted the notices from his claims file.  The United States Court of Appeals for Veterans Claims has held that "there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  The presumption of regularity attaches to "all manner of VA processes and procedures."  See Woods v. Gober, 14 Vet. App. 214, 220 (2000).  Unless rebutted by clear evidence to the contrary, VA is entitled to the benefit of this presumption.

While the Veteran has asserted that VA deleted the NODs for his claim for service connection for a right shoulder disability, such statement, alone, is not sufficient to rebut the presumption of administrative regularity that no such disagreement was filed.  See Mason v. Brown, 8 Vet. App. 44, 55 (1995) ("appellant's statement of nonreceipt, standing alone, is not the type of 'clear evidence to the contrary' which is sufficient to rebut the presumption"); see also Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) (Government officials are presumed to carry out their duties in good faith and proof to the contrary must be almost indisputable to overcome that presumption). 

In this case, no clear evidence to the contrary has been presented with which to rebut the presumption of administrative regularity and which supports the filing of NODs after the April 1998 and December 2001 denials for service connection for a right shoulder disability. 

Further, there is no evidence or allegation that the Veteran submitted new and material evidence or that service records were subsequently received to warrant readjudication of the claim and, effectively, keep the claim open. 

Moreover, no other pertinent exception to finality applies to the April 1998 and December 2001 rating actions.  While a finding of clear and unmistakable error (CUE) could vitiate the finality of an otherwise final rating decision (see 38 C.F.R. § 3.105(a) (2015)), in this case, neither the Veteran nor his representative has asserted that the April 1998 and December 2001 rating decisions involved CUE, and no such error is shown. 

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

To the extent that the Veteran has alleged that the RO did not consider his STRs when denying his claim in April 1998, such assertion does not rise to the level of actually alleging CUE in the April 1998 final rating decision.  As noted above, the RO did consider the Veteran's STRs in its April 1998 rating decision, but denied service connection because there was no current disability and no nexus establishing a relationship between any current disability and service.  Significantly, moreover, as noted above, the RO attempted to develop other evidence in connection with the claim, but the Veteran failed to cooperate with the RO's efforts to do so. 

As noted, the effective date of service connection based on a reopened claim shall be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r) (2015).  In this case, August 11, 2008, is the earliest possible date from which the award of service connection for a right shoulder disability may be made effective, as that is the date VA received the Veteran's petition to reopen his claim for service connection for a right shoulder disability, which culminated in the eventual award of that benefit. 

While the Board is sympathetic to the Veteran, the pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, there is no legal basis for assignment of an effective date earlier than August 11, 2008, for the award of service connection for a right shoulder disability, the claim for an earlier effective date must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


III.  Evaluation of PTSD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this case, as the AOJ already assigned staged ratings for the Veteran's PTSD, the Board must consider the propriety of the ratings assigned, as well as whether any further staged rating is appropriate. 

The ratings for the Veteran's psychiatric disability have been assigned under Diagnostic Code 9411.  However, psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130.

Under the General Rating Formula, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during episodes of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id.

As the United States Court of Appeals for the Federal Circuit  has explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

Historically, psychiatric examinations have frequently included assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown , 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  [Parenthetically, the Board notes that the, revised DSM-5, which among other things, eliminates GAF scores, applies to cases certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45,093 (Aug. 4, 2014))].

VA treatment records dated in August 2009 reflect that the Veteran was hypervigilant, as evidenced by him taking off after hearing the sound of a car backing up.  His mood and affect were euthymic; his thinking was linear; his insight and judgment were intact; and he did not exhibit psychotic, suicidal, or homicidal tendencies.  The attending physician noted that he presented with mood swings, anger management problems, chronic pain, nightmares, and opioid medication use for pain symptoms.  

September 2009 records note that the Veteran had five prior marriages and was married to his current wife for 12 years.  He had one adult son with whom he spoke twice a week, and a close relationship with his siblings.  He went to church regularly and took road trips in the country.  The social worker remarked that he appeared to have a significant decline in social functioning associated with his psychosis and mood instability, and while he was aware that his functioning was poor, he seemed sure that his delusions were real.  He was assigned a GAF score of 45.

In November 2009, the attending psychiatrist assigned the Veteran a GAF score of 35 and diagnosed him with schizoaffective disorder, bipolar type; alcohol dependence, early full remission; cocaine dependence, early partial remission; opioid dependence, sustained full remission; polysubstance dependence, early full remission; and PTSD.  The psychiatrist observed that the Veteran suffered from severe PTSD, delusions, and was very paranoid.  He was depressed and exhibited symptoms of sad mood, decreased concentration, decreased energy, decreased pleasure, sleep disturbance, isolation, guilt, crying spells, appetite disturbance, and feelings of hopelessness.  The Veteran gave a long history of substance abuse, paranoia, and symptoms of PTSD.  He reported avoidance of trauma-related stimuli, flashbacks of intrusive traumatic memories, exaggerated startle response, isolation from loved ones, intense guilt, nightmares of trauma, emotional numbing, anger control problems, and a shortened sense of future.

In March 2010, the Veteran's wife stated that he would thrash in his sleep and sometimes wake up "in a fierce fright like he [was] fighting for his life like trying to escape from something or like someone [was] chasing him."  She noted that he was in emotional pain and lived in the past, and that he would have flashbacks and start talking and acting as if he were still in Vietnam.

An August 2010 VA examination report revealed that the Veteran had been married five times and that he had been in his current marriage for approximately 15 years.  The examiner noted that the Veteran had reported "numerous odd events" in his life that were "implausible and [had] no evidence to support them," which appeared "to be part of delusional symptoms possibly aggravated by his substance abuse."  The Veteran reported that he was forgetful, depressed, unhappy, uninterested in things that used to be pleasurable, and that he did not "want to deal with people."  He experienced flashbacks that were unrelated to his confirmed stressor, had middle insomnia and woke up six to eight times per night, and heard voices telling him that he had killed people and that God would get him.  He stated that he had thought of suicide numerous times in the past but that he was "too old to do that now."  He denied any sort of homicidal ideations, although there was a significant history of aggression mainly in terms of domestic violence.  He exhibited antisocial traits, and stated that while he did not have many social contacts, he went to church regularly and saw his brother and son frequently.  

The examiner noted that the Veteran presented as a very odd and intense individual who was overly dramatic and hysterical at times, and gave extreme description of his problems often using hyperboles.  He was very focused on his entitlement to benefits and how everyone had treated him badly in his life.  He was casually dressed and poorly groomed with a strong smell of body odor.  He was verbal during the interview, but the examiner found that a rapport was difficult to establish.  His social skills were poor, his thought process was illogical at times and altered by delusions, and he tended to ramble.  He exhibited concentration and memory problems, and showed deficits in long-term memory mainly due to confabulation, possibly related to substance abuse.  The examiner noted that the Veteran had a significant history of head injury when a bullet grazed his head sometime in the 1980s.  The examiner remarked that the onset of mental health symptoms, aside from the substance abuse, appeared to have emerged after having been shot in the head.  The Veteran described profound social and occupational impairment, but he was not considered an accurate historian, and there were clear indications of symptom exaggeration, which brought the Veteran's credibility further into question.  The examiner opined that the Veteran's profound social and occupational impairments could be fully attributed to his substance abuse, personality disorder, possible sequela from the head injury in the early 1980s, and what appeared to be substance-induced psychosis, none of which were service-connected.  He diagnosed the Veteran with polysubstance dependence, unknown status; depressive disorder not otherwise specified (NOS), but most likely related to the negative fallout from antisocial behaviors and substance abuse; psychosis NOS; and personality disorder NOS with paranoid, antisocial, and schizoid traits.  The examiner concluded that the Veteran was "clearly quite disturbed and presented with total impairment though the origin of this did not appear to be related to his military service."

In April 2012, a VA staff physician noted that the Veteran had a history of psychosis, and that he stated that he continued to hear intermittent voices of his deceased brother and mother talking to him.  He appeared to externalize and was very suspicious of others.  Nevertheless, he denied symptoms consistent with mania; any current violent ideation, intent, or plan; and denied any history of violence or of being arrested in the past.  However, the physician noted that prior examinations revealed that the Veteran had a history of violence, specifically domestic violence toward his previous and current wives, as well as a history of incarceration during his youth.  The Veteran reported that he had been married for 15 years and attended church 3 times per week.  The Veteran related that he was very intelligent with a college degree and did not have any cognitive deficits that would create problems in managing his finances.  However, the physician noted that when discussing his PTSD, the Veteran stated that he was having severe memory problems and forgetfulness to the point where he could not remember where he had parked his car, people's names, and important details from the past.  The physician stated that he could not reconcile the inconsistency in the Veteran's self-reports.

With regard to his PTSD-type symptoms, the Veteran stated that he continued to have severe nightmares; intrusive recurring memories; anxiety and hyperarousal, to include mistrust of others; anger; and some avoidance behaviors related to his military experiences.  However, his wife reported he was "constantly talking about Vietnam, about all the things that happened ... all day and all night."  The physician noted that this appeared inconsistent with trigger-related avoidance behavior.  The Veteran also stated that he had depression with hypersomnia to the point that he regularly slept 12 to 14 hours per day.  He reported anhedonia, low energy, poor concentration and memory, and increased appetite.  He also remarked that he felt some hopelessness in the past with some suicidal ideation, but he had never wanted to follow through and was adamant that he never would.  The physician noted that the Veteran was dressed and groomed appropriately; he did not exhibit any abnormal movements; and his speech was normal, although he often talked over the physician, who remarked that overall the Veteran was defensive throughout the interview.  His mood was depressed, his affect was angry and restricted, he was alert and oriented, his judgment and insight were poor, and he had no suicidal or homicidal ideations.  He did not exhibit current auditory or visual hallucinations, although he reported he did have auditory hallucinations at times.  He appeared paranoid, and the physician found that it might not be at the level of a delusion, but rather a personality trait with significant externalizing.  He diagnosed the Veteran with depression NOS; anxiety disorder NOS; psychosis NOS; and intermittent polysubstance dependence (cocaine, opiate, alcohol, cannabis), reportedly in full sustained remission.

A May 2012 report of VA examination revealed diagnoses of PTSD; depressive disorder, NOS; polysubstance dependence, in remission; and personality disorder, NOS, with paranoid, antisocial, and schizoid traits.  The examiner found that the Veteran's substance use had an onset prior to his mental health condition and had independently caused impairment in psychosocial functioning.  The substance abuse had aggravated his psychiatric symptoms because it disrupted his REM sleep, disinhibited his temper outbursts, caused cognitive decline, decreased motivation, and increased anhedonia.  The examiner noted that there had been severe negative sequela of substance abuse that contributed to the Veteran's depression and psychosocial impairment.  Additionally, the Veteran's sleep apnea caused enhanced intensity and frequency of distressing dreams.  The examiner opined that the severe negative sequela to Veteran's substance abuse and personality disorder accounted for the majority of his psychosocial impairment over the years.  He noted that the Veteran's psychiatric symptoms currently attributable to his PTSD included occasional avoidance of crowds, and distressing dreams and ruminative thoughts about combat trauma.  The Veteran stated that he did not have symptoms "24/7" and that he was primarily troubled by disturbing dreams.  The examiner noted that he managed his condition without medication.  He found that the Veteran had occupational and social impairment due to mild or transient symptoms.  He remarked that the Veteran's PTSD was 10 percent disabling, and his depressive disorder was 10 percent disabling and most likely related to the negative fallout from antisocial behaviors and substance abuse.  The Veteran's polysubstance abuse was in remission and non-contributory.  The examiner concluded that the Veteran's personality disorder accounted for the remainder of his psychosocial impairment. 

The Veteran reported that his relationship with his siblings was good, that he had many friends from church, which he had attended three times a week for the last 20 years, and that he played sports.  He related that he had a very close relationship with his son and that he had been married to his current wife for approximately 16 years.  He presented symptoms of depressed mood; anxiety; suspiciousness; panic attacks that occurred weekly or less often; chronic sleep impairment; and mild memory loss, such as forgetting names, directions or recent events.  His thought process was normal, his speech rate and flow was within normal limits, and he was cooperative throughout the examination.  He could maintain minimal personal hygiene and other basic activities of daily living, he was oriented, he had normal abstract thinking, and fair memory.  He denied any obsessive rituals, and reported fleeting passive suicidal ideation.  He reported low energy and nocturnal awakenings every three hours due to nightmares with combat-related content.  He did not have significantly impaired impulse control and claimed he heard non-descript voices that were not there.  The examiner stated that tests indicated that the Veteran's performance was consistent with individuals responding in a valid manner, and that the Veteran did not appear to be intentionally exaggerating signs and symptoms of PTSD, or attempting to appear worse off than he was in reality.  He was assigned a GAF score of 55.

A July 2012 VA examination report reflects the examiner's conclusion that the Veteran failed to meet the diagnostic criteria for PTSD.  The examiner noted that the Veteran had a history of presenting with numerous mental health complaints, which were inconsistent with PTSD.  His mental health history also suggested that he tended to over-endorse mental health difficulties with a focus on secondary gains associated with obtaining PTSD diagnosis.  The examiner noted that prior examiners had determined that the Veteran had exaggerated his symptoms and that he minimized his substance abuse issues.  The examiner also noted that the Veteran had made several contradictory statements throughout the interview, and that his tendency to embellish his military experiences as well as his over-endorsing his mental health issues brought doubt as to his primary mental health difficulties.  As such, the examiner found that a diagnosis of PTSD was not suggested.  

In November 2012, a VA social worker reported that the Veteran had been married five or six times and that he had lost several jobs because he did not get along well with his supervisors and people in general.  The Veteran stated that he could not sleep through the night because of nightmares related to his war experiences, and that he heard voices telling him to kill himself.  The Veteran had PTSD symptoms like hypervigilance, exaggerated startle response, difficulty concentrating, flashbacks, feeling of detachment, estrangement from others, startle reflex, intrusive and distressing thoughts related to his war experiences, extreme anger and inability to get along with people, and depressed mood.  His appearance was neat, his manner was friendly and cooperative, and his intelligence was average.  His speech was appropriate and he was oriented to time, place, and person.  His memory function was impaired, his affect labile, his judgment was fair, and he had no delusions or hallucinations.  He had good recent, remote, and past memory; and he denied suicidal or homicidal ideation associated with his current life circumstance. 

VA treatment records dated in January 2013 note that the Veteran had difficulty sleeping through the night and was awakened by nightmares related to war.  He reported that once he was awake, he was unable to go back to sleep until daybreak.  The Veteran also reported that he had flashbacks.

An April 2015 VA examiner diagnosed the Veteran with PTSD and unspecified depressive disorder.  The examiner opined that while the May 2012 VA examination attributed the Veteran's depressive symptoms to substance abuse and consequences of substance abuse, the depression had been greatly aggravated by his service-connected medical conditions, to include diabetes and associated neuropathy, kidney disease, and reduced use of his right arm.  As such, the examiner found that the Veteran's depression should be considered a secondary service connection and that all impairment noted in the examination should be considered as service-connected.  He attributed the Veteran's symptoms of intrusive memories and nightmares of traumatic events, efforts to avoid trauma memories and trauma reminders, hypervigilance, exaggerated startle response, sleep disturbance, irritability, impaired concentration, and feelings of alienation accompanied by difficulty trusting other to his PTSD.  The Veteran's symptoms of unspecified depressive disorder included depressed mood, reduced energy and motivation, reduced activity level, periodic hopelessness and suicidal thoughts, and anhedonia.  The examiner noted that depressive symptoms were common in PTSD, and it was likely that the two conditions interacted significantly.  He opined that the Veteran had occupational and social impairment with reduced reliability and productivity, and that it was not possible to differentiate what portion of the impairment was attributable to each diagnosis due to the significant interaction between PTSD and depression.

The Veteran reported that he had little contact with his siblings following his mother's death.  He was on his sixth marriage with a woman he had been previously married and he described the relationship as supportive.  He stated that he had contact with his son and his grandchildren, but that he had no recent contact with his daughter.  He reported that he had trouble trusting people and only had one friend.  He indicated that he could perform self-care and personal hygiene tasks independently, but often neglected them due to reduced motivation and energy.  He reported that other household members did the cooking and cleaning, and that his wife did most of the grocery shopping.  The Veteran stated that he spent most of his time at home reading, watching television, or sleeping, but that he would leave the house for necessary appointments or errands, and to visit his son and grandchildren.  He indicated that he would sometimes take his grandchildren shopping or to a fast food restaurant drive-through.  PTSD symptoms included intrusive memories and nightmares, avoidance of trauma reminders, hypervigilance, and excessive sleep that was frequently interrupted by nightmares.  The Veteran reported that he was "easily agitated," and typically expressed himself verbally or by isolation.  He denied recent violent behaviors or thoughts, and complained of problems with concentration, describing himself as increasingly forgetful.  He reported low energy, and had no manic or hypomanic symptoms.  He acknowledged a history of suicidal ideation, but did not report any history of suicide attempt.  At the interview, the Veteran was casually dressed and groomed, with an overweight appearance, and was mildly malodorous.  He was well oriented and cooperative, with fair insight.  His mood was mildly depressed and affect was appropriate to topic.  He appeared preoccupied with attempting to make a good case for increased compensation, but within that context his thought processes were logical and goal directed.  His long-term memory appeared functional, but his short-term memory was poor.  His concentration was fair and conversational flow was consistent with average to low average verbal intelligence.

During his May 2016 Board hearing, the Veteran reported that he had memory lapses, nightmares of combat every other night, and that he was socially isolated to both strangers and family members. He was easy to anger, suspicious, and paranoid.  He stated that he could not have his grandchildren over to the house because he would get easily annoyed from all the noise. 

Based on the consideration of the above-cited evidence, including the VA examination reports and the lay statements of record, the Board finds that the collective lay and medical evidence indicates that an initial rating in excess of 10 percent for PTSD prior to April 18, 2015, or a rating in excess of 70 percent from April 18, 2015, is not warranted. 

Prior to April 18, 2015, the evidence shows that the Veteran exhibited severe psychiatric symptoms, to include delusions, auditory hallucinations, paranoia, depressed mood, concentration and memory problems, social impairment, chronic sleep impairment, and impaired impulse control.  However, the August 2010 and May 2012 VA examiners both noted the Veteran's history of a head injury in the 1980s as well as the Veteran's history of substance abuse.  The August 2010 VA examiner specifically found that the Veteran's profound social and occupational impairments could be fully attributed to his substance abuse, personality disorder, possible sequela from his head injury in the early 1980s, and what appeared to be substance-induced psychosis.  Based on such, he opined that the origin of the Veteran's impairment did not appear to be related to his military service.  Likewise, the May 2012 VA examiner found that the severe negative sequela of Veteran's substance abuse and personality disorder accounted for the majority of his psychosocial impairments over the years, and that the symptoms attributable to his PTSD were occasional avoidance of crowds, and distressing dreams and ruminative thoughts about combat trauma.  Notably, the May 2012 VA examiner opined that the Veteran had occupational and social impairment due to mild or transient symptoms and concluded that his PTSD was 10 percent disabling, that his depressive disorder was 10 percent disabling and most likely related to the negative fallout from antisocial behaviors and substance abuse, and that his personality disorder accounted for the remainder of his psychosocial impairments.  In addition, the April 2012 VA physician noted that while the Veteran appeared paranoid, this was a personality trait with significant externalizing. 

Further, VA physicians and examiners noted that the Veteran was inconsistent, exaggerated his symptoms, and was very focused on his entitlement to benefits.  The August 2010 VA examiner noted that there were clear indications of symptom exaggeration, which brought the Veteran's credibility into question, and remarked that he was very intense and focused on his entitlement to benefits.  Similarly, the April 2012 VA physician noted that the Veteran stated that he was highly intelligent and competent to manage his money, but then stated that he was having severe memory problems.  The physician specifically remarked that he was unable to reconcile the inconsistencies in the Veteran's self-reports.  Likewise, the July 2012 VA examiner noted that the Veteran had a history of presenting with numerous mental health complaints which were inconsistent with PTSD and that the Veteran's  tendency to embellish his military experiences, as well as over-endorsing his mental health issues, with a focus on obtaining benefits, brought doubt as to his primary mental health difficulties.

Thus, the Board finds that although the Veteran clearly exhibited severe psychiatric disturbances, the evidence shows that these were primarily a sequela of his substance abuse, his head injury in the 1980s, and his personality disorder.  Indeed, the symptoms associated with his service-connected PTSD consisted of avoiding crowds and distressing dreams about combat trauma.  Collectively, these symptoms are of the type and extent, frequency and/or severity (as appropriate), to suggest occupational and social impairment due to mild and transient symptoms-the level of impairment contemplated in the 10 percent rating.

For the period prior to April 18, 2015 ,the Board acknowledges the Veteran's assigned GAF scores of 45 (in September 2009), 35 (in November 2009), and 55 (in May 2012), and notes that, per the DSM-IV, such suggest moderate to serious symptoms, or moderate to serious difficulty in in social, occupational, or school functioning.  Such scores are thus indicative of a greater level of impairment than is contemplated in the assigned 10 percent rating.  The Board reiterates, however, that while the Veteran clearly suffered from severe psychosocial problems, the record includes competent, probative evidence indicating that the vast majority of such problems stemmed not from his service-connected PTSD, but from his personality disorder and sequela of substance abuse and head injury.  For the period from September 2, 2009, to April 18, 2015, as discussed above, the Veteran's symptoms attributable to his service-connected PTSD more closely approximated a 10 percent disability rating during the .

Since April 18, 2015, the evidence shows that the Veteran's depressive disorder had been greatly aggravated by his service-connected disabilities and should be considered secondary to them.  Specifically, the April 2015 VA examiner stated that all impairments noted in the examination should be considered service-connected.  The Veteran exhibited symptoms of intrusive memories and nightmares of traumatic events, avoidance of trauma memories and trauma reminders, hypervigilance, exaggerated startle response, sleep disturbance, irritability, impaired concentration, and feelings of alienation accompanied by difficulty trusting others, depressed mood, reduced energy and motivation, reduced activity level, periodic hopelessness and suicidal thoughts, and anhedonia.  He had little contact with his siblings and daughter, and did not interact with the other family members living in his house.  Nevertheless, he maintained contact with his son and grandchildren, whom he visited and occasionally took shopping or to fast food drive-throughs, and he had a supportive relationship with his wife.  At his April 2015 VA examination, he was casually dressed, groomed, and well oriented, with fair insight, and with functional long-term memory but poor short-term memory.  

Thus, the Board finds that since April 18, 2015, the Veteran's PTSD symptoms have primarily included depressed mood; anxiety; suspiciousness; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; suicidal ideation; and neglect of personal appearance and hygiene.  Collectively, these symptoms are of the type and extent, frequency and/or severity (as appropriate), to suggest occupational and social impairment with deficiencies in most areas-the level of impairment contemplated in the 70 percent rating.

The Veteran has not been shown to experience the vast majority of symptoms listed in the criteria for a 100 percent rating as examples of those of the type and extent, frequency, and/or severity to result in total occupational and social impairment.  To the contrary, the evidence shows that the Veteran has remained oriented to time and place, that he possesses fair insight and judgment, that his thought process was logical and goal-directed, and that he was not in danger of hurting others or himself.  Further, while the Veteran clearly has difficulties establishing social relationships, he is nevertheless capable of them, as evidenced by his continued interaction with his wife, son, and grandchildren.  Hence, the Board cannot find that he has experienced symptoms of the type and extent, frequency and/or severity (as appropriate) to warrant a 100 percent rating.  

In sum, the Board finds that, prior to April 18, 2015, the Veteran's PTSD resulted in psychiatric symptoms of the type and extent, frequency, and/or severity, as appropriate, to indicate the level of impairment contemplated in the assigned 10 percent, but no higher, rating.  Furthermore, since April 18, 2015, the Veteran's PTSD has resulted in psychiatric symptoms of the type and extent, frequency, and/or severity, as appropriate, to indicate the level of impairment contemplated in the assigned 70 percent, but no higher, rating.

In reaching the above conclusions, the Board is mindful that the symptoms listed in the rating schedule are essentially examples of the type and degree of symptoms indicative of the level of impairment required for each such rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Vazquez-Claudio and Mauerhan, supra.  The Board has not required such symptoms when considering his rating of 10 percent prior to April 18, 2015, and his rating of 70 percent from April 18, 2015.  Further, as explained above, the Board has also found that that the evidence of record simply does not show that the Veteran has manifested sufficient symptoms of the type and extent, frequency, or severity (as appropriate), to result in total occupational and social impairment required for a 100 percent rating, at any relevant time.

Additionally, the Board finds that at no point since the September 2, 2009, effective date of the award of service connection has the Veteran's PTSD been shown to be so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that schedular criteria are adequate to rate the Veteran's PTSD at all pertinent points.  As discussed above, the Veteran's predominant psychiatric symptoms impact his overall social and occupational functioning, and a comparison between the Veteran's symptoms and the criteria of the rating schedule indicates that the rating criteria reasonably describe his level of impairment.  In this regard, all of the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms, such as nightmares, which are not specifically enumerated.  See Mauerhan, supra. Also, as indicated, the rating schedule provides for a higher rating based on evidence demonstrating more severe impairment.  Notably, there is no evidence or allegation that the schedular criteria are inadequate to rate the disability.

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, however, the Veteran's PTSD is appropriately rated as a single disability.  As the evaluation of multiple disabilities is not here at issue, the holding of Johnson is inapposite.

As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, referral of the claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

As a final point, the Board notes that the matter of a veteran's entitlement to a total disability rating due to individual unemployability (TDIU) may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran's current combined rating is 100 percent, and the issue of TDIU prior to August 14, 2013, is addressed below.

For all for the foregoing reasons, the Board finds an initial rating in excess of 10 percent prior to April 18, 2015, and in excess of 70 percent from April 18, 2105, is not warranted.  See 38 U.S.C.A § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

IV. TDIU

The Veteran filed his claim for a TDIU on October 14, 2009.

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

When the percentage requirements for a schedular TDIU rating under 38 C.F.R. § 4.16(a) are not met ,a total rating, on an extra-schedular basis, may be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability(ies).  See 38 C.F.R. § 4.16(b)

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran has been awarded service connection for the following:  nephropathy with hypertension associated with DM (rated at 20 percent from July 7, 2008; 60 percent from October 31, 2011; and 80 percent from May 22, 2013); PTSD (rated at 10 percent from September 2, 2009 and at 70 percent from April 18, 2015); DM with cataracts, retinopathy, and erectile dysfunction (rated at 20 percent from May 8, 2001), right shoulder disability (rated at 20 percent from August 11, 2008); right lower extremity neuropathy, sciatic nerve (rated at 10 percent from July 7, 2008 and 20 percent from August 14, 2013); right upper extremity neuropathy associated with DM (rated at 20 percent from August 14, 2013); left upper extremity neuropathy associated with DM (rated at 20 percent from August 14, 2013); left lower extremity neuropathy (rated at 10 percent from July 7, 2008); right lower extremity neuropathy, femoral nerve, associated with DM (rated as 10 percent from August 14, 2013); left lower extremity neuropathy, femoral nerve, associated with DM (rated at 10 percent from August 14, 2013); hypertension associated with DM (rated at 10 percent from July 7, 2008); bilateral hearing loss (rated as noncompensable from December 9, 1997; 10 percent from April 30, 2008; 20 percent from August 20, 2009; and 10 percent from March 1, 2012); right shoulder scar (rated as noncompensable from August 11, 2008); and scar above the right eye (rated as noncompensable from April 13, 2010).  The combined disability rating was noncompensable from December 9, 1997; 30 percent from May 8, 2001; 40 percent from April 30, 2008; 60 percent from July 7, 2008; 80 percent from September 2, 2009; 90 percent from October 31, 2011; 80 percent from March 1, 2012; 90 percent from May 22, 2013; and 100 percent from August 14, 2013.  Accordingly, the percentage requirements for a schedular TDIU have been met since the filing of the Veteran's October 14, 2009, claim for a TDIU.  See 38 C.F.R. § 4.16(a).  

The remaining question, then, is whether competent, probative evidence establishes that the Veteran's service-connected disabilities rendered him unemployable from October 14, 2009 to August 14, 2013.  

The evidence shows that the Veteran obtained an Associate's degree in political science and worked as a circuit designer for a telephone company for 12 years.  Although there is some conflicting evidence in regards to the Veteran's employment history, it appears he has not had substantially gainful employment since the 1980s.

VA treatment records in September 2009 reveal that the Veteran resigned from his work after he was kidnapped and assaulted while onsite and that he had been unable to work in 20 years after what the physician believed to be a psychotic episode while on the job.  However, later statements from the Veteran during treatments and at his May 2016 hearing show that he temporarily worked as a security guard and at a McDonalds.  However, in both instances, the Veteran was let go due to anger management and conflicts with his supervisors and co-workers.

A November 2009 VA examination report indicates that the Veteran's medical conditions were stable and did not interfere with his ability to be employed.  Specifically, the examiner stated that he was able to ambulate and could perform a desk job.  An August 2011 VA examiner found that the Veteran's right shoulder disability impacted his ability to work because the pain increased with any use of the arm.  A May 2012 VA examiner found that the Veteran's Metabolic Equivalent for Tasks (METs) was consistent with activities such as light yard work (weeding), mowing lawn (power mower), and brisk walking (4 mph).  The examiner found that the impact was 50 percent due to his nonservice-connected heart condition and 50 percent due to his diabetes with peripheral neuropathy.  Further, the Veteran's hypertension did not impact his ability to work.  In addition, as detailed above, during this time period the Veteran's service-connected PTSD symptoms primarily consisted of avoidance of crowds and sleep impairment.

An August 13, 2013 VA treatment record notes that the Veteran suffered, among other things, from PTSD, DM, hypertension, and chronic kidney disease (CKD) with nephrotic syndrome.  The physician found that the Veteran's DM was stable and better controlled with insulin and diet, and that his hypertension and CKD were stable.  He found that in light of all the above medical problems and complications, to include service-connected and nonservice-connected disabilities, the Veteran was to be considered unable to be work and totally disabled for the rest of his life.

Considering the above-cited evidence in light of the applicable legal authority, the Board finds that the evidence shows that prior to August 14, 2013, the functional impairment caused by the Veteran's service-connected disabilities did not render him unable to obtain and retain substantially gainful employment.  

The Board acknowledges that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a).  See also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  However, medical evidence addressing the functional effects of the Veteran's disability(ies) on his ability to perform the mental and/or physical acts required for substantially gainful employment is relevant to the unemployability determination.  See 38 C.F.R. § 4.10 (2014); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

Here, prior to August 14, 2013, the Veteran was service connected for nephropathy with hypertension associated with DM; PTSD; DM; right shoulder disability; peripheral neuropathy of the right and left lower extremity; hearing loss; right shoulder scar; and scar above his right eye.  The weight of the evidence for that period indicates that the Veteran's service-connected disabilities had not rendered him unemployable.  As noted, the November 2009 VA examiner found that his medical conditions were stable and did not interfere with his ability to be employed.  Notably, the examiner opined that the Veteran could perform sedentary work.  Further, while the August 2011 VA examiner opined that the Veteran's right shoulder disability impacted his ability to work because the pain would increase with any use of the arm, the May 2012 VA examiner noted that the Veteran's METs were consistent with the ability to perform light work.  Although the Veteran suffered from severe psychiatric problems during this period, the Board notes that the majority of his symptoms were due to nonservice-connected psychiatric disorders.  Indeed, as stated above, his service-connected PTSD symptoms mainly consisted of avoiding crowds and sleep impairment, which the May 2012 VA examiner noted resulted in occupational and social impairment, with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  It was not until August 13, 2013, that the Veteran was considered unable to be work and totally and permanently disabled.  This evidence preponderates against an award of a TDIU prior to that date.

In addition to the medical and other objective evidence discussed above, the Board also has considered the Veteran's own assertions advanced in support of his claim.  The Veteran, as a lay person, is certainly competent to report matters within his own personal knowledge, such as his own symptoms, and the reasons why he stopped working.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, when assessing credibility and probative value, such assertions must be weighed against medical and other pertinent evidence.  Cf. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Here, the Veteran has offered inconsistent statements regarding the reason for his retirement and the impact of his symptoms when he was working.  As reflected in statements from February 2012 and September 2014, the Veteran asserted that he stopped working in the 1980s due to his right shoulder disability and his PTSD symptoms.  In September 2014, the Veteran also stated that he stopped working in 2002 due to his right shoulder disability, PTSD, diabetes mellitus, and kidney disability.  At this May 2016 hearing, the Veteran stated that he stopped working because of his right shoulder disability, which would pop out of place any time he tried to reach for something.  However, VA treatment records in September 2009 note that the Veteran resigned from his work after being kidnapped and assaulted on the job, and that he had been unable to work for 20 years after he had suffered what appeared to have been a psychotic episode.  Here, the Board finds that the Veteran's statements made in September 2009 that he resigned due to his kidnap and assault while on the job, made prior to his VA claim for a TDIU, are more probative than the statements made after October 2009 (apparently, in furtherance of his claim for monetary benefits) to the effect that he stopped working due to his service-connected right shoulder disability and PTSD (and later his diabetes and kidney disabilities).  See White v. Illinois, 502 U.S. 346, 355-56 (1991) (holding that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment).  See also Cartwright v. Derwinski, 2 Vet. App. 24, 25   (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).

Furthermore, to whatever extent the Veteran contends that he is unemployable due to his service-connected disabilities, the Board emphasizes that he is not shown to possess any expertise in medical or vocational matters so as to competently opine on such a matter (see, e.g., 38 C.F.R. § 3.159 (2014) and Bostain v. West, 11 Vet. App. 124, 127 (1998)), and, as indicated above, the persuasive medical and other objective evidence on this point simply does not support such an assertion.

Given the entirety of the evidence of record, the Board finds that the resulting functional impairment from the Veteran's disabilities is not shown to be so severe as to preclude all forms of substantially gainful employment prior to August 14, 2013.  In short, the weight of the competent, probative evidence indicates that those service-connected disabilities have not rendered the Veteran unemployable at any point pertinent to this appeal.  

Accordingly, the claim for a TDIU must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

An effective date earlier than August 11, 2008, for the award of service connection for a right shoulder disability is denied.

An initial rating for PTSD in excess of 10 percent, prior to April 18, 2015, is denied.

A rating for PTSD in excess of 70 percent, from April 18, 2015, is denied.

A TDIU, prior to August 14, 2013, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


